UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7699


CHARLES ROBERT MORRIS, III,

                Plaintiff - Appellant,

          v.

OFFICER TURNER, Correction Officer; OFFICER KOLB, Correction
Officer; JOSEPH A. HIGGS, JR., Superintendent,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:13-cv-01030-LO-JFA)


Submitted:   February 20, 2014              Decided:   February 26, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Robert Morris, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles     Robert       Morris,      III,      appeals    the    district

court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint

without     prejudice       for      failure      to     exhaust       administrative

remedies.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.      See       Morris   v.   Officer      Turner,    No.   1:13-cv-

01030-LO-JFA    (E.D.       Va.    filed   Oct.    2,    2013;     entered    Oct.   3,

2013).     We deny Morris’s motions for appointment of counsel.                      We

dispense     with    oral     argument      because         the    facts   and   legal

contentions    are    adequately       presented       in    the   materials     before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           2